DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2022 was filed after the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Based on the amendment and after further search and consideration the application has been allowed with the provision that a Terminal Disclaimer is submitted by applicant’s representative to obviate the double patenting rejection remaining in the application. See reason for allowance below.

Applicant has requested that the double patenting rejection be held in abeyance until all other pending rejections are resolved. Therefore, the double patenting rejection in maintained and is also final.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-20 of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10691752, 10180993, and 9832141. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are arguably broader than the claims of US patent “752”,"993", and “141” which encompass the same metes, bounds, and limitations. The US patent “752”,"993", and “141” added some features which are missing in the current application such as: network-based service provider. Further addition are the following: "unique network address", "wherein the first unique network address is included in a first response to a second query previous into the first query", "a second response", and "receiving a request for network resources directed to the first unique network address".
Therefore, it would be obvious to eliminate the limitations of the narrower claims since it has been held that omission of an element and its functions and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.

Patent Number: 10691752
Exemplary claim 1
1. A computer-implemented method comprising: under control of one or more computing devices configured with specific computer executable instructions, associating a set of two or more distinct network addresses with a service provider; receiving a first query including an identifier of the service provider, wherein the first query is received from a system other than a client computing device from which the first query originates; selecting a first network address from the set of two or more distinct network addresses based, at least in part, on the first query; transmitting a first response to the first query, wherein the first response includes the first network address; correlating the first query with a client computing device communication based, at least in part, on the first network address; and causing service performance analysis based, at least in part, on the correlation to determine routing or processing improvements. 
 
2. The method of claim 1, wherein the set of two or more distinct network addresses includes at least one of IPv6 or IPv4 addresses. 
 

 
4. The method of claim 1, wherein selecting the first network address further comprises: determining a time that has lapsed since the first response; and determining a measure of uniqueness of the selected first network address based, at least in part, on the lapsed time. 
 
5. The method of claim 4, wherein determining the measure of uniqueness is further based on a size of the set of two or more distinct network addresses. 
 
6. The method of claim 1 further comprising: receiving a third query including the identifier of the service provider; selecting a second network address from the set of two or more distinct network addresses based, at least in part, on the third query; and transmitting a second response to the third query, wherein the second response includes the second network address. 
 
7. The method of claim 6, wherein the second network address differs from the first network address. 
 
8. The method of claim 7, wherein the third query is received within a wait time period since the receipt of the first query. 
 
9. The method of claim 6, wherein the first network address and the second network address correspond to a same network address, and wherein the third query is received after a wait time period since the receipt of the first query. 
 
10. A non-transitory computer readable storage medium storing computer executable instructions that when executed by at least one processor perform operations comprising: obtaining a query including an identifier associated with a service provider, wherein the query is obtained from a system other than a client computing device from which the query originates; selecting a network address from a set of two or more network addresses associated with the service provider based, at 
 
11. The non-transitory computer readable storage medium of claim 10, wherein the identifier associated with the service provider includes a uniform resource locator (URL). 
 
12. The non-transitory computer readable storage medium of claim 10, wherein selecting the network address is based, at least in part, on a confidence measure for the correlation. 
 
13. The non-transitory computer readable storage medium of claim 12, wherein the confidence measure is determined based, at least in part, on a size of the set of two or more network addresses. 
 
14. The non-transitory computer readable storage medium of claim 10, wherein the operations further comprise adjusting the size of the set of two or more network addresses based on incoming traffic of queries. 
 
15. A system comprising: a data store configured to store at least one computer-executable instruction; and at least one processor in communication with the data store that, when executing the at least one computer-executable instruction, causes the system to: obtain a first query including an identifier associated with a service provider, wherein the first query is obtained from an entity other than a first client computing device from which the first query originates; select a first network address from a set of two or more network addresses associated with the service provider based, at least in part, on the first query; cause transmission of the first network address in response to the first query, wherein the first client computing device communicates with the service provider based on the first network address; cause correlation between the first query and the first client computing device's communication with the service provider based, at least in part, on the first network address; and determine routing or processing improvements. 
 
16. The system of claim 15, wherein the processor is further configured to: obtain a second query including the identifier of the service 
 
17. The system of claim 16, wherein the first query precedes the second query by a predetermined period of time, and wherein the first and second network addresses correspond to a same network address. 
 
18. The system of claim 17, wherein the predetermined period of time is determined based on statistics of communications between client computing devices and the service provider. 
 
19. The system of claim 16, wherein the first network address differs from the second network address, and wherein the first and second client computing devices correspond to a same device. 
 
20. The system of claim 15, wherein the entity is a domain name system (DNS) resolver, and wherein the first query is obtained from the DNS resolver associated with the first client computing device from which the first query originates. 
 
21. A computer-implemented method comprising: under control of one or more computing devices configured with specific computer executable instructions, associating a set of two or more distinct network addresses with a service provider; receiving a first query including an identifier of the service provider, wherein the first query is received from a system other than a client computing device from which the first query originates; selecting a first network address from the set of two or more distinct network addresses based, at least in part, on the first query; transmitting a first response to the first query, wherein the first response includes the first network address; correlating the first query with a client computing device communication based, at least in part, on the first network address; causing service performance analysis based, at least in part, on the correlation to determine routing or processing improvements; determining a time that has lapsed since the first response; and determining a measure of uniqueness of the selected first network address based, at least in part, on the lapsed time and on a size of the set of two or more distinct network addresses.


Patent Number: 10180993
Exemplary claim 1
1. A computer-implemented method comprising: under control of one or more computing devices configured with specific computer executable instructions, associating a set of two or more distinct network addresses with a network-based service provider; receiving a first query including an identifier of the network-based service provider, wherein the first query is received from a system other than a client computing device from which the first query originates; selecting a first unique network address from the set of two or more distinct network addresses based, at least in part, on the first query, wherein the first unique network address is included in a first response to a second query previous to the first query; transmitting a second response to the first query, wherein the second response includes the first unique network address and occurs after the first response; receiving a request for network resources directed to the first unique network address; correlating the first query with the request for network resources based, at least in part, on the first unique network address; and causing service performance analysis based, at least in part, on the correlation to determine routing or processing improvements. 
 
2. The method of claim 1, wherein the set of distinct network addresses includes at least one of IPv6 or IPv4 addresses. 
 
3. The method of claim 1, wherein the system is a domain name system (DNS) resolver, and wherein the first query is received from the DNS resolver associated with the client computing device from which the first query originates. 
 
4. The method of claim 1, wherein selecting the first unique network address further comprises: determining a time that has lapsed since the first response; and determining a measure of uniqueness of the selected network address based, at least in part, on the lapsed time. 
 
5. The method of claim 4, wherein determining the measure of uniqueness is further based on a size of the set of the distinct network addresses. 
 

 
7. The method of claim 6, wherein the second unique network address differs from the first unique network address. 
 
8. The method of claim 7, wherein the third query is received within a wait time period since the receipt of the first query. 
 
9. The method of claim 6, wherein the first unique network address and the second unique network address correspond to a same network address, and wherein the third query is received after a wait time period since the receipt of the first query. 
 
10. A non-transitory computer readable storage medium storing computer executable instructions that when executed by at least one processor perform operations comprising: obtaining a query including an identifier associated with a service provider, wherein the query is obtained from a system other than a client computing device from which the query originates; selecting a distinct network address from a set of two or more network addresses associated with the service provider based, at least in part, on the query, wherein the distinct network address is included in a first response to a second query previous to the query; causing transmission of the distinct network address in response to the query and after transmission of the first response, wherein the client computing device communicates with the service provider based on the distinct network address; causing correlation between the query and the client computing device's communication with the service provider based, at least in part, on the distinct network address; and determining routing or processing improvements. 
 
11. The non-transitory computer readable storage medium of claim 10, wherein the identifier associated with the service provider includes a uniform resource locator (URL). 
 
12. The non-transitory computer readable storage medium of claim 10, wherein selecting the distinct network address is based, at least in part, on a confidence measure for the correlation. 

13. The non-transitory computer readable storage medium of claim 12, wherein the confidence measure is determined based, at least in part, on a size of the set of network addresses. 
 
14. The non-transitory computer readable storage medium of claim 10, wherein the operations further comprise adjusting the size of the set of network addresses based on incoming traffic of queries. 
 
15. A system comprising: a data store configured to store at least one computer-executable instruction; and at least one processor in communication with the data store that, when executing the at least one computer-executable instruction, cause the system to: obtain a first query including an identifier associated with a service provider, wherein the first query is obtained from an entity other than a first client computing device from which the first query originates; select a first distinct network address from a set of two or more network addresses associated with the service provider based, at least in part, on the first query, wherein the first distinct network address is included in a first response to a second query previous to the first query; cause transmission of the first distinct network address in response to the first query and after transmission of the first response, wherein the first client computing device communicates with the service provider based on the first distinct network address; cause correlation between the first query and the first client computing device's communication with the service provider based, at least in part, on the first distinct network address; and determine routing or processing improvements. 
 
16. The system of claim 15, wherein the processor is further configured to: obtain a third query including the identifier of the service provider; select a second distinct network address from the set of two or more network addresses associated with the service provider based, at least in part, on the third query; and cause transmission of the second distinct network address in response to the third query, wherein a second client computing device communicates with the service provider based on the second distinct network address. 
 
17. The system of claim 16, wherein the first query precedes the third query by a predetermined period of time, and wherein the first and second distinct network addresses correspond to a same network address. 
 

 
19. The system of claim 16, wherein the first distinct network address differs from the second distinct network address, and wherein the first and second client computing devices correspond to a same device. 
 
20. The system of claim 16, wherein the system is a domain name system (DNS) resolver, and wherein the first query is obtained from the DNS resolver associated with the first client computing device from which the first query originates.



Patent Number: 9832141
Exemplary claim 1
1. A computer-implemented method for managing domain name system (DNS) queries, the computer-implemented method comprising: under control of one or more computing devices configured with specific computer executable instructions, associating a set of two or more distinct network addresses with a network-based service provider; receiving a first DNS query including an identifier of the network-based service provider, wherein the first DNS query originated from a first client computing device; selecting a first unique network address from the set of two or more distinct network addresses based, at least in part, on the first DNS query; transmitting a first response to the first DNS query, wherein the first response includes the first unique network address; receiving, from an entity different than an entity that transmitted the first DNS query, a request for network resources directed to the first unique network address; correlating the first DNS query with the request for network resources based, at least in part, on the first unique network address such that the first DNS query and the request for network resources are associated; and causing service performance analysis based, at least in part, on the correlation to determine routing or processing improvements. 
 
2. The method of claim 1, wherein the set of distinct network addresses includes at least one of IPv6 or IPv4 addresses. 
 

 
4. The method of claim 1, wherein selecting the first unique network address comprises selecting a network address included in a previous response to a previous DNS query, wherein the previous response occurs prior to the first response. 
 
5. The method of claim 4, wherein selecting the first unique network address further comprises: determining a time that has lapsed since the previous response; and determining a measure of uniqueness of the selected network address based, at least in part, on the lapsed time. 
 
6. The method of claim 5, wherein determining the measure of uniqueness is further based on a size of the set of the distinct network addresses. 
 
7. The method of claim 1 further comprising: receiving a second DNS query including the identifier of the service provider; selecting a second unique network address from the set of distinct network addresses based, at least in part, on the second DNS query; and transmitting a second response to the second DNS query, wherein the second response includes the second unique network address. 
 
8. The method of claim 7, wherein the second unique network address differs from the first unique network address. 
 
9. The method of claim 8, wherein the second DNS query is received within a wait time period since the receipt of the first DNS query. 
 
10. The method of claim 7, wherein the first unique network address and the second unique network address correspond to a same network address and wherein the second DNS query is received after a wait time period since the receipt of the first DNS query. 
 
11. A non-transitory computer readable storage medium storing computer executable instructions that when executed by at least one processor 
 
12. The non-transitory computer readable storage medium of claim 11, wherein the identifier associated with the service provider includes a uniform resource locator (URL). 
 
13. The non-transitory computer readable storage medium of claim 11, wherein selecting the distinct network address is based, at least in part, on a confidence measure for the correlation. 
 
14. The non-transitory computer readable storage medium of claim 13, wherein the confidence measure is determined based, at least in part, on a size of the set of network addresses. 
 
15. The non-transitory computer readable storage medium of claim 11, wherein the operations further comprise adjusting the size of the set of network addresses based on incoming traffic of DNS queries. 
 
16. A system comprising: at least one data store configured to at least store computer-executable instructions; and at least one processor in communication with the data store that, when executing the computer-executable instructions, cause the system to: obtain a first domain name system (DNS) query including an identifier associated with a service provider, wherein the first DNS query originated from a first client computing device and is obtained from an entity different than the first client computing device; select a first distinct network address from a set of two or more network addresses associated with the service provider based, at least in part, on the first DNS query; cause transmission of the first distinct network address in response to the first DNS query, wherein the first client computing device communicates with the service provider based on the first distinct network address; 
 
17. The system of claim 16, wherein the processor is further configured to: obtain a second DNS query including the identifier of the service provider; select a second distinct network address from the set of two or more network addresses associated with the service provider based, at least in part, on the second DNS query; and cause transmission of the second distinct network address in response to the second DNS query, wherein a second client computing device communicates with the service provider based on the second distinct network address. 
 
18. The system of claim 17, wherein the first DNS query precedes the second DNS query by a predetermined period of time, and wherein the first and second distinct network addresses correspond to a same network address. 
 
19. The system of claim 18, wherein the predetermined period of time is determined based on statistics of communications between client computing devices and the service provider. 
 
20. The system of claim 17, wherein the first distinct network address differs from the second distinct network address, and wherein the first and second client computing devices correspond to a same device.


The following is an examiner’s statement of reasons for allowance: the prior art fails to teach and suggest as a combination the following steps of causing transmission of a network address in response to reception of a query from a system other than a client computing device from which the query originates, wherein the network address is associated with metadata that indicates that a previous time at which the network address was selected for resolving another query falls outside a wait time that defines when the network address can be reused; receiving a communication from the client computing device, wherein the communication comprises the network address; causing correlation 

Conclusion
THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
49.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454